Exhibit 10.44

 

AMENDMENT TO THE
LETTER AGREEMENT

 

This AMENDMENT to the Letter Agreement (as defined below), effective January 1,
2009, is hereby entered into as of the 30th day of December, 2008, by and
between MxEnergy Inc. (the “Company”) and Robert A. Blake (the “Employee”).

 

WHEREAS, the Company and the Employee entered into a letter agreement setting
forth the details of the Employee’s employment with the Company on March 27,
2001 (the “Letter Agreement”); and

 

WHEREAS, the Company and Employee desire and agree to amend the provisions of
the Letter Agreement as provided below in order to reduce the risk of potential
adverse tax consequences to the Employee under Section 409A of the Internal
Revenue Code of 1986, as amended.

 

NOW THEREFORE, in consideration of the foregoing and for other valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
undersigned parties agree to amend the Letter Agreement, effective January 1,
2009, as follows:

 

1.                                       Section 2(b) of the Letter Agreement is
amended as follows, with bold and italicized text highlighting the additions:

 

b)                                     Additional Compensation. In addition to
your Base Salary, the Company may pay you such bonuses as senior management of
the Company, with the approval of the Compensation Committee of the Board of
Directors, may determine from time to time; provided, however, that you must be
employed on the date such bonuses are paid in order to be eligible to receive
such bonuses. In making this determination, senior management and the
Compensation Committee will take into account your performance, the overall
performance and growth of the Company and such other factors as senior
management and the Compensation Committee deem relevant. Nothing in this
Agreement is intended to obligate the Company to pay you any bonuses.

 

2.                                       Section 3(c) of the Letter Agreement is
amended as follows, with bold and italicized text highlighting the additions:

 

c)                                      Expenses. The Company will pay directly,
or reimburse you for, the reasonable and necessary expenses that you incur in
furtherance of and in connection with its business, in accordance with the
policies established from time to time by the Company. You will be responsible
for familiarizing yourself with such policies. The direct payment or
reimbursement of expenses pursuant to this section shall (i) be made no later
than the last day of the calendar year following the calendar year in which the
expenses were incurred, (ii) not affect any expenses eligible for direct payment
or reimbursement in any other calendar year, and (iii) not be liquidated or
exchanged for any other benefit.

 

--------------------------------------------------------------------------------


 

3.                                       The following is added to the Letter
Agreement as new Section 7(a):

 

a)                                      Compliance with Code Section 409A. To
the extent amounts or benefits that become payable under this Agreement on
account of your termination of employment (other than by reason of your death)
constitute “nonqualified deferred compensation plan” (“Deferred Compensation”)
within the meaning of Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), payment of such amounts and benefits shall commence when
you incur a “separation from service” within the meaning of Treasury Regulation
1.409A-1(h), without regard to any of the optional provisions thereunder, from
the Company and any entity that would be considered a single employer with the
Company under Code Section 414(b) or 414(c) (“Separation from Service”). Such
payments or benefits shall be provided in accordance with the timing provisions
of this Agreement by substituting this Agreement’s references to “termination of
employment” or “termination” with “Separation from Service.” Notwithstanding the
foregoing, if at the time of your Separation from Service, you are a “specified
employee” (within the meaning or Code Section 409A and Treasury Regulation
Section 1.409A-3(i)(2)), any such Deferred Compensation will not be paid until
after the earlier of (i) the first business day of the seventh month following
your Separation from Service, or (ii) the date of your death (the “409A
Suspension Period”). Within 14 calendar days after the end of the 409A
Suspension Period, the Company shall then pay to you, without interest, all such
Deferred Compensation that would have otherwise been paid under this Agreement
but for the imposition of the 409A Suspension Period. Thereafter, the Company
shall pay to you any remaining unpaid Deferred Compensation in accordance with
this Agreement as if there had not been a six-month delay imposed by this
paragraph. For the purposes of this Agreement, each payment that is part of a
series of installment payments shall be treated as a separate payment for
purposes of Code Section 409A.

 

4.                                       All Letter Agreement references to
section numbers and defined terms are amended to reflect the above
modifications.

 

5.                                       Nothing herein shall be held to alter,
vary or otherwise affect the terms, conditions, and provisions of the Letter
Agreement, except as noted above.

 

[Signature to Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment and such
Amendment shall be effective as of the date first written above.

 

 

THE COMPANY:

 

 

 

 

 

MxEnergy Inc.

 

 

 

By:

/s/ S.J. Murray

 

/s/ Jeffrey A. Mayer

 

Its:

COO

 

CEO President

 

 

 

 

 

 

 

 

 

 

 

THE EMPLOYEE:

 

 

 

 

 

By:

/s/ Robert A. Blake, 12/30/08

 

Name:

Robert A. Blake

 

--------------------------------------------------------------------------------